Citation Nr: 0632580	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  01-05 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation benefits for disability of the 
eyes pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1956 to January 
1957.

Initially, the Board of Veterans' Appeals (Board) notes that 
in November 2002, the Board denied entitlement to benefits 
for disability of the eyes, nervous system, heart, liver and 
kidneys pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002).  

The veteran appealed the Board's November 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, by Memorandum Decision dated in October 2005, 
vacated the Board's decision to the extent it denied 
disability of the eyes pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002).  The claim for benefits for 
an eye disability under 38 U.S.C.A. § 1151 (West 2002) was 
remanded for the Department of Veterans Affairs (VA) to 
further develop the claim by requesting the veteran's records 
from the VA Medical Center (VAMC) in Minneapolis, Minnesota, 
and by obtaining another etiology opinion that considered all 
relevant records and the history of the veteran's eye 
condition.  

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As was noted above, in October 2005, the Court remanded the 
veteran's claim for compensation benefits for disability of 
the eyes pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002), determining that further evidentiary development 
was required with respect to this claim.  This development 
was to include the request of treatment records from the VAMC 
in Minneapolis, Minnesota, and the scheduling of a new VA eye 
examination for an opinion as to whether the veteran had a 
current eye disability that was related to the negligent use 
of Dilantin by VA in its treatment of the veteran between 
1996 and 1997.

While the Board has preliminarily considered new medical 
evidence provided by the veteran in support of his claim in 
2006, the Board notes that this evidence does not address the 
issue of negligence, an element required under the applicable 
statute for claims filed after October 1, 1997.  
Consequently, the Board finds that it has no alternative but 
to remand this matter for the development mandated by the 
Court.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's records from 
the VAMC located in Minneapolis, 
Minnesota.

2.  The veteran should thereafter be 
afforded a new eye examination to 
determine the nature and etiology of 
any current eye disorder.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
requested to state whether it is at 
least as likely as not that any current 
eye disability was caused by the 
negligent use of Dilantin by VA in its 
treatment of the veteran in 1996 and 
1997.  The examiner should also be 
requested to discuss the findings and 
opinions of Dr. Conrad that are 
contained in his medical report of 
February 2006.

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



